Case 2:19-cv-00035-JPJ-PMS Document 13 Filed 10/12/18 Page 1 of 3 Pageid#: 254




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA

                                       Richmond Division

 NICOLAS REYES,

                Plaintiff,

 v.                                                          CASE NO. 3:18CV00611

 HAROLD W. CLARKE, et al.,

                Defendants.


                               RULE 12 MOTION TO DISMISS

        COME NOW Defendants Clarke, Robinson, Kiser, Barksdale, Mathena, Gallihar, Duncan,

 Collins, Kiser, Gilbert, Adams, Lambert, Lee, Huff, Trent, McDuffie, and Herrick, by counsel, and

 move this Court, pursuant to Rules 12(b)(3) and 12(b)(6) of the Federal Rules of Civil Procedure,

 to dismiss the claims against them. Pursuant to Fed. R. Civ. P. 12(g), Defendants have

 consolidated their Rule 12 defenses into this single motion. The reasons in support of these

 motions are set forth in separate supporting memoranda, which are being contemporaneously-

 filed with the Court.



                                              Respectfully submitted,

                                              HAROLD CLARKE, A. DAVID ROBINSON,
                                              JEFFREY KISER, RANDALL MATHENA, EARL
                                              BARKSDALE, ARVIL GALLIHAR, AMEE
                                              DUNCAN, LARRY COLLINS, JUSTIN KISER,
                                              CHRISTOPHER GILBERT, GARRY ADAMS,
                                              JAMES LAMBERT, WILLIAM LEE, TERRANCE
                                              HUFF, D. TRENT, EVERETT ELLISON
                                              MCDUFFIE, and STEVEN HERRICK
Case 2:19-cv-00035-JPJ-PMS Document 13 Filed 10/12/18 Page 2 of 3 Pageid#: 255




                              By:                         /s/
                                    Margaret Hoehl O’Shea, AAG, VSB #66611
                                    Attorney for named Defendants
                                    Office of the Attorney General
                                    Criminal Justice & Public Safety Division
                                    202 North 9th Street
                                    Richmond, Virginia 23219
                                    (804) 225-2206
                                    (804) 786-4239 (Fax)
                                    Email: moshea@oag.state.va.us




                                      2
Case 2:19-cv-00035-JPJ-PMS Document 13 Filed 10/12/18 Page 3 of 3 Pageid#: 256




                                  CERTIFICATE OF SERVICE

        I hereby certify that on the 12th day of October, 2018, I electronically filed the foregoing

 Rule 12 Motion to Dismiss with the Clerk of the Court using the CM/ECF system, which will

 send a notification of such filing (NEF) to the following:

 Claire Gastanaga (VSB #14067)                        Maggie E. Filler (pro hac vice)
 Vishal Agraharkar (pro hac vice)                     Roderick & Solange MacArthur Justice Ctr.
 Eden B. Heilman (pro hac vice)                       745 Atlantic Avenue, 8th Floor
 American Civil Liberties Union of Va.                Boston, MA 02111
 701 E. Franklin Street, Ste. 1412                    (857) 284-1455
 Richmond, VA 23219                                   maggie.filler@macarthurjustice.org
 (804) 532-2151
 claire@acluva.org                                    Locke E. Bowman (pro hac vice)
 vagraharkar@acluva.org                               Roderick & Solange MacArthur Justice Ctr.
 eheilman@acluva.org                                  375 East Chicago Avenue
                                                      Chicago, IL 60611
                                                      (312) 503-0844
                                                      l-bowman@law.northwestern.edu
                                                      Counsel for Plaintiff

 And I hereby certify that I have mailed the document by United States Postal Service to the

 following non-filing user: N/A


                                                              /s/
                                               Margaret Hoehl O’Shea, AAG, VSB #66611
                                               Attorney for named Defendants
                                               Criminal Justice & Public Safety Division
                                               Office of the Attorney General
                                               202 North 9th Street
                                               Richmond, Virginia 23219
                                               (804) 225-2206
                                               (804) 786-4239 (Fax)
                                               Email: moshea@oag.state.va.us




                                                  3
